FILED
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                       MJV 1 6 2012
                                                                                 aert, u.s. olttrt~t 1wc
                                                                                  Bankruptcy Court~
MICHAEL K. CIACCI,                            )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )       Civil Action No. 12-1078 (UNA)
                                              )
UNITED STATES GOVERNMENT, et al.,)
                                 )
          Defendants.            )


                                  MEMORANDUM OPINION

       The Court provisionally permitted the above-captioned action to be filed on June 29,

2012. At that time, the Court directed the plaintiffto submit a certified copy of his prison trust

fund account statement (or institutional equivalent) for the six-month period immediately

preceding the filing of the complaint, obtained from the appropriate official of each prison at

which plaintiff is or was confined, as required by the Prison Litigation Reform Act. See 28

U.S.C. § 1915. Notwithstanding the dismissal ofhis appeal to the United States Court of

Appeals for the District of Columbia Circuit, the plaintiff has yet to produce the required trust

fund account statement. The Court will dismiss this action without prejudice. An Order is

issued separately.